DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 7/29/2021 have been fully considered but they are not persuasive.
Applicant argues the amendments to claims 21, 29, 34, and 42 to recite “the first interlocking portion is fixed and the second interlocking portion is actuatable between a radially compressed position and an uncompressed extended position” overcomes the 102 rejections over Neuhann or Whitsett, and 103 rejection over Brady in view of Whitsett, or Brady in view of Whitsett and Zhang.  Examiner disagrees because Applicants arguments filed 7/29/2021 merely state the prior art of record fails to disclose a fixed interlocking portion and an actuatable interlocking portion, but fails to address Examiner’s position at page 2 of the last office action (the limitation is met by a flexible structure which is radially compressible to a compressed position (such as deformed by a hook or forceps) and has an uncompressed extended position.  Examiner maintains each of the cited art comprises flexible materials to enable positioning as claimed). 
Regarding the double patenting rejection, a terminal disclaimer has not been filed.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-27,29-37,42-44,46-47 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 9289287. Although the claims at issue are not identical, they are not patentably distinct from each other because the structural limitations of the claimed inventions substantially overlap, and the differences amount to relative diameters/lengths of the annular recess and outermost portions of the tabs.  However, the issued claims recite the function of interlocking and limiting relative movement, thus it would have been readily obvious that the deformable tab and fixed tab should extend further in order to frictionally engage the recess to enable interlocking.

Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-27,29-33,42-43,46-47 is/are rejected under 35 U.S.C. 102a(1) as being anticipated by Whitsett USPUB 20100204790.
Regarding claims 21,29,42,47 Whitsett disclose in Figures 1-11 an intraocular lens system comprising base 12 having annular recess 42 and IOL 14 having diametrically opposed interlocking portions 29/30 projecting from optic edge wherein the distance from outermost portions is greater than outer diameter of recess 7 (Whitsett disclose 8.5mm and 8.4 mm, respectively) wherein the interlocking portions are received in groove/recess to secure the base and IOL.  Furthermore, both haptics/tabs interlocking portions may be considered fixed to the optic and radially compressible.
Regarding claim 27,42,43 see Figure 3A.
Regarding claim 22-26,30-33, Figure 5 shows the interlocking portions which may be characterized as having arms about hinge/flexible portion 80 which is inherently biased to spring outwards based on the material and description.
Regarding claim 46, approximately 5.8mm is considered anticipated by approximately 6.0mm since the disclosure fails to provide an explicit, limiting definition to the term “approximately”.
Claim(s) 21,27,29,42-43,47 is/are rejected under 35 U.S.C. 102a(1) as being anticipated by. Neuhann EP 0478929
Regarding claims 21,29,42,47 Neuhann disclose in Figures 1-10 an intraocular lens system comprising base 1 having annular recess 7 and IOL 14,19 having diametrically opposed interlocking portions 15/20/21 projecting from optic edge wherein the distance from outermost portions is greater than outer diameter of recess 7 wherein the interlocking portions are received in groove/recess 7 to secure the base and IOL.  Furthermore both haptics/tabs interlocking portions may be considered fixed to the optic and radially compressible.
Regarding claim 27,42,43 see Figure 9.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 21,27,29,42,46-47 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Brady et al USPN 6797004 in view of Whitsett USPUB 20100204790.
Regarding claims 21,29,42,47 Brady disclose in Figures 1-6 an intraocular lens system comprising base having annular recess and IOL 14,19 having opposed interlocking portions 15/20/21 projecting from optic edge wherein the distance from outermost portions is greater than outer diameter of recess wherein the interlocking portions are received in groove/recess to secure the base and IOL.  Furthermore, both haptics/tabs interlocking portions may be considered fixed to the optic and radially compressible.
Regarding claim 27,42 see Figure 9.
Regarding claim 46, approximately 5.8mm is considered anticipated by 5.0-6.0mm.
Brady is silent as to the the interlocking portions (haptics) being diametrically opposed.  Whitsett teaches a similar IOL system comprising haptics serving as interlocking portions, and being diametrically opposed in order to securely center an IOL within a supporting base structure.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the haptics in Brady to include diametrically opposed configuration in order to provide a known means of centering an IOL as taught in Whitsett.

Claims 34-37 are rejected under 35 U.S.C. 103 as being unpatentable over Neuhann or Brady in view of Whitsett as applied to claims 21,27,29,42 supra and further in view of Zhang et al. USPN 7223288.
Neuhann or Brady in view of Whitsett is silent as to first and second arms connected by a hinge positioned along a centerline that bisects the interlocking portion hinge and optical body.  Both teach the use of a variety of flexible haptic/interlocking portions.  Zhang teach actuatable spring tabs 28 including arms connected at a hinge along a centerline that bisects the interlocking portion hinge and optical body for releasably connecting multicomponent IOL parts are well known in the optical art for providing a stable actuatable optic attachment means (See Figure 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the optic tabs in Neuhann or Brady in view of Whitsett to include arms connected at a hinge along a centerline that bisects the interlocking portion hinge and optical body for releasably connecting in order to provide a known interconnection means between the optic and base that allows controlled insertion via compression tools and provides a stable connection and removal means as taught in Zhang.  

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H MATTHEWS whose telephone number is (571)272-4753.  The examiner can normally be reached on Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WILLIAM H MATTHEWS/Primary Examiner, Art Unit 3774